Exhibit 10.1 FARM LEASE THIS LEASE is made the of , 2008 between ROHAN MARLEY of 1240 Vista Lane, Miami, Florida 33156, United States of America (hereinafter called “the Landlord”) of the ONE PART, and MARLEY COFFEE, INC., a corporation incorporated under the laws of the state of Nevada, of 357 South Fairfax Ave Suite 321, Los Angeles, California 90036, United States of America (hereinafter called “the Tenant”) of the OTHER PART. RECITALS 1. The Landlord is registered as the proprietor of an estate in fee simple in the land known as part of Chepstowe in the parish of Portland being the land comprised in Certificates of Title registered at Volume 713 Folio 77 and Volume 1102 Folio 549 of the Register Book of Titles (hereinafter called “the Land”). 2. The Landlord has agreed to lease to the Tenant the Land, together with a shed thereon (hereinafter called “the Farm”), at the rent and upon the terms and conditions hereinafter contained. NOW THIS LEASE WITNESSETH as follows: 1. Lease of Farm In consideration of the rents, covenants and agreements hereafter reserved and contained on the part of the Tenant to be paid, observed and performed, the Landlord HEREBY LEASES to the Tenant, and the Tenant rents from the Landlord, the Farm, subject to the terms and conditions herein set forth. 2. Term of the Lease The term of this Lease shall commence on February 15, 2008 (hereinafter called “the Commencement Date”) and shall end (unless otherwise extended or terminated as hereinafter provided) at midnight on February 14, 2018 (“the Termination Date”). 3. Lease Year The term “Lease Year” as used herein shall mean consecutive twelve (12) month periods commencing on the Commencement Date of this Lease. 4. Base Rent The Tenant covenants and agrees to pay the Landlord the Base Rent of One Thousand United States Dollars (US$1,000.00) per annum, (J$71,500.00 for the purposes of Stamp Duty only) payable in advance, without deduction or setoffs and without prior demand therefor, on execution of this Lease.Each subsequent rental payment hereunder shall be paid on the 15th day of December in each subsequent Lease Year. 5. Time and Place of Payment The Tenant shall promptly pay all rentals and other charges and render all statements herein prescribed at the office of the Landlord, or to such other person or company, and at such other place, as shall be designated by the Landlord in writing on or before each rental payment date.Subject to the provisions of Clause 34 hereof, any rental payment received by the Landlord after five (5) working days from its due date [or of receipt of a General Consumption Tax (“GCT”) invoice from the Landlord, if applicable] shall incur a late charge equal to five percent (5%) of such payment to compensate the Landlord for his administrative expenses in connection with such late payment.
